Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis (“MD&A”) of ARC Resources Ltd. (“ARC” or the “Company”) is management’s analysis of the financial performance and significant trends or external factors that may affect future performance.It is dated November 2, 2011 and should be read in conjunction with the unaudited Condensed Consolidated Financial Statements as at and for the three and nine months ended September 30, 2011, the three and six months ended June 30, 2011, the three months ended March 31, 2011 and the MD&A and audited Consolidated Financial Statements for the year ended December 31, 2010 as well as ARC’s Annual Information Form that is filed on SEDAR at www.sedar.com. This MD&A contains Non-GAAP measures and forward-looking statements.Readers are cautioned that the MD&A should be read in conjunction with ARC’s disclosure under the headings “Non-GAAP Measures” and “Forward-Looking Information and Statements” included at the end of this MD&A. ABOUT ARC RESOURCES LTD. ARC is a dividend-paying Canadian exploration and production company with near-term growth prospects. ARC’s activities relate to the exploration, development and production of conventional oil and natural gas with an emphasis on the acquisition and development of properties with a large volume of hydrocarbons in place commonly referred to as “resource plays”.Production from individual oil and natural gas wells naturally decline over time. In any one year, ARC approves a budget to drill new wells with the intent to first replace production declines and second to potentially increase production volumes. ARC was previously structured as a trust and converted to its present corporate structure on December 31, 2010.ARC continues to operate as an oil and natural gas production company, hiring and developing staff with expertise specific to ARC’s oil and natural gas operations. As of the end of September 2011, ARC had approximately 520 employees with 300 professional, technical and support staff in the Calgary office and 220 individuals located across ARC’s operating areas in western Canada. ARC is results-focused with a goal to provide superior, long-term returns to shareholders through risk-managed value creation.ARC is disciplined in its approach to capital allocation, selecting projects that support its goal. ARC’s staff uses its expertise in the exploration for and development of oil and natural gas assets to unlock additional reserves that will lead to increased future production. The main activities that support this objective are: 1. Resource Plays - Geological evaluation, acquisition, development and, if economically viable, subsequent production from lands and producing properties with a large resource in place.In general, these lands are amenable to drilling multi-stage fractured horizontal wells. ARC’s most significant resource plays include the Montney natural gas and liquids development in northeast British Columbia, the Montney development at Ante Creek in northern Alberta and the Cardium formation at Pembina in central Alberta.ARC’s 2011 budgeted capital expenditures are focused on the resource play development at Ante Creek and Pembina. Additionally, ARC owns land in the Swan Hills area which is an emerging resource play in which ARC is currently commencing evaluation activities.Where applicable, enhanced oil recovery programs (“EOR programs”) are used to increase recovery of reserves. ARC has non-operated interests in the Weyburn and Midale units in Saskatchewan where operators have implemented CO2 injection programs to increase recoverable oil reserves. Also, ARC has completed the injection component of a CO2 pilot program at Redwater and continues to evaluate the potential for a commercial EOR project in that area. 2. Conventional Oil & Natural Gas Production - ARC focuses on maximizing production while controlling operating costs on oil and natural gas wells located within its core producing areas in western Canada.This may include the periodic acquisition of strategic producing and undeveloped properties to enhance current production or to provide potential future drilling locations and, if successful, additional production and reserves.This may also include the rationalization of asset portfolios through dispositions.Current oil production is predominantly light and medium quality. Table 1 highlights ARC’s production volume and reserve profile for the last five years: Table 1 2011 YTD Production (boe/d) Proved plus probable reserves (mmboe)(1)(2) n/a As determined by ARC’s independent reserve evaluator solely at year end. ARC has also disclosed contingent resources associated with interest in certain of our properties located in northeastern British Columbia in the company’s Annual Information Form as filed on SEDAR at www.sedar.com. Total Return to Shareholders ARC's business plan has resulted in significant operational success and contributed to a trailing five year annualized total return per share of 4.5 per cent (Table 2). Table 2 Total Returns (1) ($ per share except for per cent) Trailing One Year Trailing Three Year Trailing Five Year Dividends per share Capital appreciation (depreciation) per share ) ) Total return per share % % % Annualized total return per share % % % S&P/TSX Exploration & Producers Index annualized total return )% )% )% Calculated as at September 30, 2011. ARC provides returns to shareholders through both the potential for capital appreciation as production and reserves grow and through a monthly dividend payment to its shareholders which is currently $0.10 per share per month.From its 1996 inception, ARC has paid out $4 billion to shareholders while financing a large percentage of its acquisitions by issuing additional shares. Going forward, ARC’s goal is to fund both its capital expenditures necessary to replace production declines and dividends, net of ARC’s Dividend Reinvestment and Optional Cash Payment Program (“DRIP”), from funds from operations.ARC will finance growth activities through a combination of sources, including funds from operations, proceeds from property dispositions, debt issuance and equity issuance.ARC chooses to maintain prudent debt levels and as such its net debt at September 30, 2011 was well within its objective of keeping debt in the range of one to 1.5 times annualized funds from operations and 20 per cent of total capitalization. Per Share Metrics ARC’s performance can be measured by its ability to grow both production and reserves per share. Table 3 details ARC’s normalized production, reserves and distributions per share, with and without dividend adjustments, for the first nine months of 2011 and over the past two years: Table 3 Per Share Q3 2011 YTD2011 Full year 2010 Full year 2009 Normalized production, boe per share (1) (2) Normalized reserves, boe per share (1) (3) n/a n/a Dividends/distributions per unit Normalized production, dividend adjusted, boe per share (4) Normalized reserves, dividend adjusted, boe per share (4) n/a n/a “Normalized” indicates that all periods as presented have been adjusted to reflect a net debt to capitalization of 15 per cent. It is assumed that additional shares were issued (or repurchased) at a period end price for the reserves per share calculation and at an annual average price for the production per share calculation in order to achieve a net debt balance of 15 per cent of total capitalization each year. The normalized amounts are presented to enable comparability of per share values. Production per share represents daily average production (boe) per thousand shares and is calculated based on daily average production divided by the normalized diluted common shares. Reserves per share is calculated based on proved plus probable reserves (boe), as determined by ARC’s independent reserve evaluator solely at year-end, divided by period end shares outstanding. The dividend adjustment assumes that historic dividends paid since January 1, 2009 have been reinvested by ARC, resulting in a reduction of the number of shares outstanding and, in turn, higher normalized production per share and normalized reserves per share. ECONOMIC ENVIRONMENT WTI averaged US$95.52 per barrel during the first nine months of 2011, a 23 per cent increase over the 2010 average price of US$77.65 per barrel.During the first nine months of 2011, oil supply growth has been slow in responding to resurging demand after the 2008/2009 recession in advanced economies and continued demand growth in emerging economies, while civil uprisings in the Middle East and North Africa resulted in supply disruptions and risk premiums in crude prices.However, during the third quarter of 2011, oil prices decreased from the levels experienced during the first half of the year due to concerns that the economic recovery in advanced economies is slowing, the sovereign debt issues in Europe and the downgrading of debt in the United States. In North American markets, natural gas production has continued at record levels due to improving drilling techniques in tight shale and silt formations. This has resulted in an average NYMEX price of US$4.23/mmbtu for the first nine months of 2011 and an average AECO monthly price of $3.74/mcf for the same period. Page 2 Improved oil prices and increased activity levels within the local economy has also led to a general escalation in costs to acquire materials and secure services that are necessary to execute ARC’s capital program.These factors have also led to a tightening of the labor market in western Canada that has resulted in increased labor costs. 2011 Annual Guidance and Financial Highlights Table 4 is a summary of ARC’s 2011 guidance and a review of 2011 YTD actual results: Table 4 2011 Guidance 2011 Actual YTD % Variance Production (boe/d) 82,000 - 83,000 (2 ) Expenses ($/boe): Operating 9.40 - 9.70 (1 ) Transportation 1.10 - 1.20 - General and administrative(1) 2.50 - 2.70 (4 ) Interest 1.25 - 1.40 - Capital expenditures ($ millions) - Weighted average and diluted shares (millions) (2) - The 2011 annual guidance for general and administrative cost per boe is based on a range of $1.90 - $2.05 prior to the recognition of any expense associated with ARC’s Long-term incentive plan, $0.60-$0.65 per boe associated with cash payments under ARC’s Long-term incentive plan and nil per boe associated with accrued compensation under ARC’s Long- term incentive plan.Actual per boe costs for each of these components for the nine months ended September 30, 2011 were $1.91 per boe, $0.92 per boe offset by a recovery of $0.03 per boe, respectively. Based on weighted average shares plus the dilutive impact of shares outstanding during the period ARC’s 2011 production guidance assumes staged growth throughout the year and accordingly is not necessarily indicative of quarterly expectations.Actual production volumes for the nine months ended September 30, 2011 are within the lower end of the annual guidance range reflecting increased production volumes throughout 2011 from 73,880 boe per day during the first quarter to an average of 85,178 boe per day during the third quarter.Year-to-date operating costs exceed guidance slightly due primarily to increased electricity costs, while general and administrative costs exceed guidance slightly due to higher than expected payments on ARC’s Long-term incentive program in September of 2011. ARC believes that its 2011 production volumes will average between 82,000-83,000 boe per day, a change from the original guidance of 84,000-87,000 and a tighter range of guidance compared to the estimated range of 80,000-85,000 boe per day issued in the first quarter of 2011.December 31, 2011 exit production is expected to be greater than 90,000 boe per day. ARC received approval from its Board of Directors to increase its 2011 capital expenditure budget to $730 million from the previous level of $690 million.The $40 million increase in 2011 capital expenditures is attributed to approximately $27 million of previously unbudgeted crown land purchases and the acceleration of certain oil and liquids projects that were originally planned for 2012. The 2011 guidance provides shareholders with information on management’s expectations for results of operations.Readers are cautioned that the 2011 guidance may not be appropriate for other purposes. 2 Financial Highlights Table 5 Three months ended September 30 Nine months ended September 30 (Cdn$ millions, except per share and volume data) % Change % Change Funds from operations (1) 27 27 Funds from operations per share (1) (2) 17 14 Net income (3) 34 12 Dividends per share (2) - - Average daily production (boe/d) (4) 10 14 This is a non-GAAP measure which may not be comparable with similar non-GAAP measures used by other entities.Refer to the section entitled “Non-GAAP Measures” contained within this MD&A. Per share amounts (with the exception of dividends per share which are based on the number of shares outstanding at each dividend record date) are based on weighted average shares. Amount as determined under International Financial Reporting Standards, restated for the comparative period. Reported production amount is based on company interest before royalty burdens. Where applicable in this MD&A natural gas has been converted to barrels of oil equivalent (“boe”) based on 6 mcf:1 bbl. The boe rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. Use of boe in isolation may be misleading. Page 3 International Financial Reporting Standards Beginning January 1, 2011 all Canadian publicly accountable enterprises are required to prepare their financial statements using International Financial Reporting Standards (“IFRS”).Accordingly, ARC has prepared its unaudited Condensed Consolidated Financial Statements for the three and nine months ended September 30, 2011 under IFRS and has restated its unaudited Consolidated Financial Statements for the three and nine months ended September 30, 2010 to comply with IFRS.The financial information presented in this MD&A is derived directly from ARC’s financial statements and as such certain comparative information may differ from what was originally prepared by ARC using previous Canadian generally accepted accounting principles.For further information on ARC’s transition to IFRS and a reconciliation of its affected financial information for the three and nine months ended September 30, 2010, please refer to Note 16, “Explanation of Transition to International Financial Reporting Standards” in the unaudited Condensed Consolidated Financial Statements as at and for the three and nine months ended September 30, 2011 and 2010 filed as separate documents on SEDAR at www.sedar.com. Funds from Operations Beginning in 2011, ARC is reporting funds from operations in total and on a per share basis.Funds from operations is not a recognized performance measure under Canadian generally accepted accounting principles (“GAAP”) and does not have a standardized meaning prescribed by GAAP.The term “funds from operations” is defined as net income excluding the impact of non-cash depletion, depreciation and amortization, accretion of asset retirement obligations, deferred tax expense (recovery), loss on revaluation of exchangeable shares, unrealized gains and losses on risk management contracts, unrealized gains and losses on short-term investments, non-cash lease inducement, stock-option expense, exploration and evaluation expense, unrealized gains and losses on foreign exchange and gains on disposal of petroleum and natural gas properties and is further adjusted to include the portion of unrealized gains and losses on risk management contracts that relate to January through September 2011 production.ARC considers funds from operations to be a key measure of operating performance as it demonstrates ARC’s ability to generate the necessary funds for future growth through capital investment and to repay debt.Management believes that such a measure provides a better assessment of ARC’s operations on a continuing basis by eliminating certain non-cash charges and charges that are nonrecurring, while respecting that certain risk management contracts that are settled on an annual basis are intended to protect prices on product sales occurring throughout the year.From a business perspective, the most directly comparable measure of funds from operations calculated in accordance with GAAP is net income.See the section entitled “Non-GAAP Measures” contained within this MD&A. Table 6 is a reconciliation of ARC’s funds from operations to net income. Table 6 Three months ended September 30 Nine months ended September 30 ($ millions) Net income Adjusted for the following non-cash items: Depletion, depreciation and amortization Accretion of asset retirement obligation Deferred tax expense Unrealized gain on risk management contracts ) Foreign exchange loss (gain) on revaluation of debt ) ) Gain on disposal of petroleum and natural gasproperties ) - ) - Other Unrealized losses on risk management contracts related to January through September 2011 production(1) ) - ) - Funds from operations ARC has entered into certain commodity price risk management contracts that pertain to production periods spanning the entire calendar year but that are settled at the end of the year on an annual average benchmark commodity price.The portion of losses associated on these contracts that relates to production periods for the three and nine months ended September 30, 2011 have been applied to reduce funds from operations in order to more appropriately reflect the funds from operations generated during the period after any effect of contracts used for economic hedging. Page 4 Funds from operations increased by 27 per cent in the third quarter of 2011 to $213.5 million from $167.7 million generated in the third quarter of 2010.The increase was primarily attributed to a 10 per cent increase in production volumes coupled with a 21 per cent increase in realized oil pricing as well as a $15.1 million increase in realized hedging gains.The increases were offset by $4.8 million for unrealized losses on risk management contracts that are attributable to production in the third quarter of 2011 (nil in 2010) and a 20 per cent increase in operating costs. For the first nine months of 2011, funds from operations increased by $131.1 million as compared to the same period in 2010.The increase reflects the 14 per cent increase in year-to-date production volumes, a 21 per cent increase in oil pricing and an increase in realized hedging gains of $46.3 million.This is offset by a nine per cent decrease in natural gas pricing, a 13 per cent increase in operating costs and a reduction of $38.1 million for the portion of unrealized losses on risk management contracts that are attributable to production in the first nine months of 2011 (nil in 2010). Details of the change in funds from operations from the three and nine months ended September 30, 2010 to the three and nine months ended September 30, 2011 are included in Table 7 below. Table 7 Three months ended September 30 Nine months ended September 30 $ millions $/Share $ millions $/Share Funds from Operations - 2010(1) Volume variance Crude oil and liquids ) ) Natural gas Price variance Crude oil and liquids Natural gas ) ) Realized gains on risk management contracts Unrealized losses on risk management contractsrelated to January through September 2011 production(2) Royalties ) Expenses: Transportation ) Operating ) General and administrative ) Interest Realized foreign exchange gain ) - - - Diluted shares - ) - ) Funds from Operations - 2011(1) This is a non-GAAP measure which may not be comparable with similar non-GAAP measures used by other entities.Refer to the section entitled “Non-GAAP Measures” contained within this MD&A. ARC has entered into certain commodity price risk management contracts that pertain to production periods spanning the entire calendar year but that are settled at the end of the year on an annual average benchmark commodity price.The portion of losses associated on these contracts that relates to production periods for the three and nine months ended September 30, 2011 have been applied to reduce funds from operations in order to more appropriately reflect the funds from operations generated during the period after any effect of contracts used for economic hedging. 2011 Funds from Operations Sensitivity Table 8 illustrates sensitivities of pre-hedged operating items to operational and business environment changes and the resulting impact on funds from operations per share: Table 8 Impact on Annual Funds from Operations (5) Business Environment (1) Assumption Change $/Share Oil price (US$ WTI/bbl) (2)(3) Natural gas price (Cdn$ AECO/mcf) (2)(3) Cdn$/US$ exchange rate (2)(3)(4) Interest rate on debt (2) % % Operational Liquids production volume (bbl/d) % Gas production volumes (mmcf/d) % Operating expenses ($ per boe) % General and administrative expenses ($ per boe) % Calculations are performed independently and may not be indicative of actual results that would occur when multiple variables change at the same time. Prices and rates are indicative of published forward prices and rates at the time of this MD&A.The calculated impact on funds from operations would only be applicable within a limited range of these amounts. Analysis does not include the effect of hedging contracts. Includes impact of foreign exchange on crude oil prices that are presented in U.S. dollars. This amount does not include a foreign exchange impact relating to natural gas prices as it is presented in Canadian dollars in this sensitivity. This is a non-GAAP measure which may not be comparable with similar non-GAAP measures used by other entities.Refer to the section entitled “Non-GAAP Measures” contained within this MD&A. Page 5 Net Income Net income was $120.8 million ($0.42 per share) during the three months ended September 30, 2011 as compared to $90.3 million ($0.34 per share) for the same period in the prior year, an increase of 34 per cent.During the third quarter of 2011, net income increased by $30.5 million ($0.08 per share), primarily as a result of increased revenue net of royalties of $50.5 million and increased (primarily unrealized) gains on risk management contracts of $129.6 million.These increases were partially offset by increased deferred tax expense of $45.5 million, increased foreign exchange losses associated with the revaluation of ARC’s US dollar denominated debt of $44.8 million and increased depletion, depreciation and amortization and impairment (recovery) charges of $58.1 million.This increase is primarily due to an impairment charge of $45.1 million that was recorded at September 30, 2011.No such charges were recorded in the comparative period. For the nine months ended September 30, 2011, net income was $336 million ($1.17 per share) as compared to $299 million ($1.18 per share) resulting in a year-over-year increase of $37 million (12 per cent).Revenue after royalties increased by $157.8 million for the first nine months of 2011 as compared to the first nine months of 2010 and ARC recognized an $92.7 million gain on disposal of certain non-core properties during the first nine months of 2011 (nil in 2010). Offsetting these increases were an increase in depletion, depreciation and amortization and impairment (recovery) charges of $60.3 million and an increase in deferred tax expense of $94.1 million as well as increased operating expenses and foreign exchange losses. Production Production volumes averaged 85,178 boe per day in third quarter of 2011, a 10 per cent increase compared to 77,483 boe per day in the same period of 2010.Similarly, during the first nine months of 2011, production volumes averaged 80,517 boe per day as compared to 70,337 boe per day for the same period in the prior year, a 14 per cent increase. The increase in production volumes is attributed to additional natural gas processing capacity from the Dawson Phase 1 and 2 gas plants and additional production volumes resulting from the acquisition of Storm Exploration Inc. in the third quarter of 2010. These production increases were partially offset by downtime associated with construction and tie-in activities at the Dawson gas plant and the disposition of certain non-core properties during the first quarter of 2011 as well as production disruptions during the second quarter of 2011 associated with flooding, forest fires and pipeline disruption. Table 9 Three months ended September 30 Nine months ended September 30 Production % Change % Change Light and medium crude oil (bbl/d) (3
